Citation Nr: 1110871	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  09-47 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1971 to November 1975 and from February 2007 to April 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board notes that VA treatment records contain a diagnosis of posttraumatic stress disorder versus adjustment disorder with mixed emotional features of depression and anxiety.  The United States Court of Appeals for Veterans Claims (the Court) has held that VA should consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, the appellant has specifically limited his claim to the issue of entitlement to service connection for PTSD.  He has not requested entitlement to service connection for all psychiatric symptomatology.  Moreover, at this juncture, there is no competent evidence showing an independent diagnosis of an adjustment disorder, much less competent evidence linking an adjustment disorder to service.  Therefore, because the Veteran clearly limited his current claim to only the question of entitlement to service connection for PTSD, and not for any other psychiatric disorder, the Board's jurisdiction is limited.  38 U.S.C.A. § 7105 (West 2002).  If the appellant wishes to file a claim of entitlement to service connection for a psychiatric disorder other than PTSD, he must file such a specific claim with the RO.


FINDING OF FACT

The claimed in-service stressors of witnessing suicide bomber attacks during his service in Afghanistan is related to the Veteran's fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service.  A VA psychologist has confirmed that these stressors are adequate to support a diagnosis of PTSD and that the appellant's symptoms are related to these stressors.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010); 75 Fed. Reg. 39,843 (2009)(to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a) (2010) (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV); a link, established by medical evidence, between the current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of an appellant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (2010)(to be codified at 38 C.F.R. § 3.304(f)(3)).

Analysis

The Veteran served as a wheeled vehicle mechanic in Afghanistan during his second period of active duty from February 2007 to April 2008.  He has a certificate of appreciation for meritorious service while providing support and daily convoy security for AGS/AECOM personnel.  His claimed stressors are witnessing suicide bombing attacks while at Camp Phoenix and while on a convoy mission.  The Board notes that there was a suicide bomber attack near a convoy outside Camp Phoenix on or around July 31, 2007.  See http://news.bbc.co.uk/2/hi/6923535.stm .  

The revised regulations apply to this case as these actions directly involve hostile military action consistent with the circumstances of the Veteran's wartime service in Afghanistan.  The Veteran's reports are deemed credible, and these particular stressful events he reports are deemed verified in the absence of clear and convincing evidence to the contrary.

As in-service exposure to a stressor is conceded in this case and the medical evidence shows a diagnosis of PTSD, the question is whether the current diagnosis of PTSD is related to the deemed verified stressor.  The November 2008 VA examiner diagnosed PTSD based on the reported stressors from the Veteran's service in Afghanistan.  Accordingly, entitlement to service connection for PTSD is in order.  

The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for PTSD is granted.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


